Exhibit 10.39
FIFTH AMENDMENT TO LEASE DATED 4-1-98
This amendment of Lease, entered into as of the 12th day of November, 2009, by
and between Cambridge Apartments, Inc., a Minnesota corporation, and Navarre
Corporation, a Minnesota corporation.
WHEREAS: Cambridge Apartments, Inc. as lessor and Navarre Corporation as lessee
have previously entered into and are now operating under a lease of certain
premises dated 4-1-98 as amended.
WHEREAS: Lessee has requested lessor to execute a COLLATERAL ACCESS AGREEMENT
(agreement) in favor of Wells Fargo Foothill, LLC (Exhibit 1 attached) which
would replace a LANDLORD’S WAIVER AND CONSENT previously furnished in accordance
with the FIRST AMENDMENT TO LEASE DATED 9-27-01.
WHEREAS: Said agreement changes lessor’s rights, duties and security under the
lease.
NOW, THEREFORE, in consideration of lessor furnishing said agreement the parties
agree the lease is amended to provide as follows:

  A.   The LANDLORD’S WAIVER AND CONSENT provided for in the FIRST AMENDMENT TO
LEASE DATED 9-27-01 is null and void.     B.   The letter of credit from General
Electric Capital Corporation provided for in the FIRST AMENDMENT TO LEASE DATED
9-27-01 is no longer effective.     C.   The security and damage deposit in the
amount of $100,000.00 previously furnished contemporaneously with the execution
of the FIRST AMENDMENT TO LEASE DATED 9-27-01 will continue to be held by lessor
under the SECURITY AND DAMAGE DEPOSIT previously executed (Exhibit 2 attached).
        All other terms and provisions of lease shall remain in full force and
effect.

IN WITNESS WHEREOF: the lessor and lessee have caused these presents to be
executed in form and manner sufficient to bind them at law, as of the day and
year first written above.

                  Lessee: Navarre Corporation, a Minnesota
Corporation       Lessor: Cambridge Apartments, Inc.,
a Minnesota Corporation
 
                By:   /s/ J. Reid Porter        By:   /s/ John R. Paulson   
 
                    Its: Executive Vice President and CFO           Its:
President

